Citation Nr: 0416705	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  96-07 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
feet.

2.  Entitlement to an increased evaluation for a march 
fracture, third metatarsal, left foot, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Clayte Binion, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1958 to March 
1959.

Initially, the Board of Veterans' Appeals (Board) notes that 
when this matter was previously before the Board in March 
2000, the Board denied the claims on appeal.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).

In an April 2001 Order, the Court vacated the March 2000 
Board decision and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a) (West 2002) for readjudication consistent with an 
April 2001 Joint Motion for Remand.

Thereafter, the Board remanded the issues on appeal in June 
2003 to the regional office (RO) for appropriate notice 
and/or development under the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA), and for initial review of evidence that had been 
developed by the Board, and following such action, for 
readjudication of the issues of entitlement to service 
connection for arthritis of the feet and entitlement to an 
increased evaluation for a march fracture, third metatarsal, 
left foot.  The action requested by the Board as to the issue 
of entitlement to service connection for arthritis of the 
feet has been accomplished to the extent possible, and the 
Board finds that this matter is now ready for final appellate 
review.

The issue of entitlement to an increased evaluation for a 
march fracture, third metatarsal, left foot, is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

Arthritis of the feet is related to service-connected 
disability.


CONCLUSION OF LAW

Arthritis of the feet is causally related to service-
connected disability.  38 C.F.R. § 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that while the Department of 
Veterans Affairs (VA) may not be in complete compliance with 
every aspect of the VCAA with respect to the veteran's claim, 
the Board has determined that the evidence supports a grant 
of the benefits sought.  Consequently, any lack of notice 
and/or development under the VCAA cannot be considered 
prejudicial to the veteran, and remand for such notice and/or 
development would be an unnecessary waste of VA time and 
resources.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  Disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a) (2003).  

The veteran seeks service connection for arthritis of the 
feet as secondary to his service-connected march fracture, 
third metatarsal, left foot.  The RO and the Board previously 
denied the claim, finding that arthritis of the feet was not 
shown in service, and that the competent and probative 
evidence did not link arthritis to the veteran's service or 
service-connected disability.  

In the March 2000 Board decision which previously denied the 
claim, the Board found that an April 1964 private medical 
opinion that linked arthritis of the left foot to the 
veteran's service-connected left foot fracture was less 
probative than a more recent March 1997 VA joints examination 
which resulted in an opinion that seemed to doubt how the 
veteran's service-connected stress fracture of the foot could 
have caused the progression of multiple joint complaints and 
degenerative changes in multiple joints.  

However, after the Court vacated the Board's March 2000 Board 
decision, in March 2002, the Board noted that the March 1997 
VA opinion was ambiguous in a number of important respects, 
and did not address the fundamental question as to whether 
current arthritis of the feet was related to service or 
service-connected disability.  Consequently, the Board sought 
and obtained an October 2002 VA medical opinion that has been 
associated with the claims folder.

The October 2002 VA medical opinion reflects a diagnosis of 
left third metatarsal fracture, sustained in the service.  
Currently, the examiner found that the veteran had minimal 
foot discomfort and no documentation of arthritis of the 
foot.  The examiner noted that the etiology at the present 
time probably had to do with the veteran's age and his 
chronic obesity.  The examiner did not offer an opinion as to 
whether any existing residual disability was related to 
service or service-connected disability.

While the Board notes that the October 2002 medical examiner 
did not find documentation of arthritis of the foot, the 
Board's review of relevant treatment records contained in the 
record does reflect multiple diagnoses of arthritis.  For 
example, an entry in records dated in February 1996 reflects 
findings of exostosis at the base of the second and third 
metatarsal bases on the left and an impression that included 
osteoarthritis with exostosis.  At the veteran's personal 
hearing in March 1996, the veteran noted this reference to 
arthritis in his VA treatment records (transcript (T.) at p. 
1).  The veteran also noted how he experienced pain in both 
feet as a result of this condition (T. at pp. 2-5).

Therefore, the Board has reviewed the record to determine 
whether there is current evidence of arthritis of the feet, 
and if so, whether such disability should be service-
connected as associated with the veteran's service-connected 
march fracture, third metatarsal, left foot.

In this regard, the Board finds that the most important 
evidence is the original private medical opinion from April 
1964, in which Dr. F. noted that the veteran had a history of 
a fracture of a bone in his left foot during service and that 
Dr. F.'s examination of the veteran revealed signs consistent 
with arthritis.  Dr. F. also specifically found that the 
veteran had a traumatic arthritis secondary to his old injury 
which was recurrent and required treatment.

While the Board notes that the March 1997 VA joints examiner 
seemed to doubt how the veteran's service-connected stress 
fracture of the foot could have caused the progression of 
multiple joint complaints and degenerative changes in 
multiple joints, and the October 2002 examiner found that the 
veteran's foot discomfort probably had to do with the 
veteran's age and his chronic obesity, neither the March 1997 
nor October 2002 examiner specifically addressed the issue of 
whether arthritis of the feet was related to service or 
service-connected disability.  Thus, the Board finds that it 
must give the veteran the benefit of the doubt, and based on 
the earlier opinion of April 1964, conclude that arthritis of 
the feet is related to the veteran's service-connected march 
fracture, third metatarsal, left foot.  

The Board further observes that although most of the evidence 
of record focuses on the left foot and the veteran is clearly 
seeking service connection for arthritis of both feet, the 
Board finds that the findings and diagnoses (the opinion of 
the March 1997 VA examiner and medical record entry from 
February 1996) are sufficiently broad enough to warrant a 
finding of at least mild arthritis in both feet and Dr. F.'s 
opinion links arthritis to the veteran's left foot fracture 
without limiting such a relationship to only arthritis in the 
left foot.

Accordingly, the Board finds that arthritis of the feet has 
been linked by medical opinion to service-connected march 
fracture, third metatarsal, left foot, that such a 
relationship has not been directly contradicted by other 
relevant medical opinion, and that entitlement to service 
connection for arthritis of the feet is therefore warranted.


ORDER

The claim for service connection for arthritis of the feet is 
granted.


REMAND

The Board finds that the establishment of service connection 
for arthritis of the feet as secondary to the veteran's 
service-connected march fracture, third metatarsal, left 
foot, may impact on the veteran's remaining claim for an 
increased rating for service-connected march fracture, third 
metatarsal, left foot.  Harris v. Derwinski, 1 Vet. 
App. (1991).  Therefore, the Board will refrain from taking 
any action on this claim pending the evaluation assigned for 
the newly service-connected arthritis of the feet.  
Regardless of the rating assigned and whether arthritis of 
the feet is rated separately or as a component of service-
connected march fracture, third metatarsal, left foot, the 
claim for an increased rating for service-connected march 
fracture, third metatarsal, left foot, should be 
readjudicated.  

Accordingly, this case is REMANDED for the following actions:

Following the assignment of a rating for 
the veteran's newly service-connected 
arthritis of the feet, the issue of 
entitlement to an increased rating for 
service-connected march fracture, third 
metatarsal, left foot, should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).


	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



